Citation Nr: 0508373	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Bay Pines, Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Morton Plant Hospital from January 27 to February 
4, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision by the VAMC in Bay Pines, 
Florida.  Although the VAMC initially denied payment or 
reimbursement of expenses incurred at Morton Plant Hospital 
for the period from January 24 to February 4, 2002, it later 
approved payment or reimbursement for the period from January 
24 to 26, 2002.  Accordingly, the issue presented for appeal 
has been characterized as set forth above, on the title page.

The Board notes that, in addition to the appeal by the 
veteran, one of the health care providers (Cardiac Surgical 
Associates) indicated in a letter, dated July 24, 2002, that 
it wished to appeal the denial of payment of charges 
regarding the veteran.  The record before the Board consists 
primarily of photocopies of material selected by the VAMC; 
consequently, the record before the Board does not indicate 
whether there is currently a separate appeal by the health 
care provider concerning this matter.  

Moreover, it is unclear from the record before the Board 
whether the health care provider may appeal the disapproval 
of the claim, either separately or using contested claim 
procedures, see 38 C.F.R. §§ 19.100 to 19.102 and 20.500 to 
20.504.  The statute, 38 U.S.C.A. § 1725, permits VA to 
reimburse the veteran and provides that VA may, in its 
discretion, make payment directly to the hospital or health 
care provider in lieu of such reimbursement to the veteran.  
The implementing regulations provide that a claimant for 
payment or reimbursement under Section 1725 must be the 
entity that furnished the treatment, the veteran who paid for 
the treatment, or the person or organization that paid for 
such treatment on behalf of the veteran.  38 C.F.R. 
§ 17.1004(a).  Yet the notices of the decision on the claim, 
dated June 3 and June 9, 2002, were sent to the health care 
provider, with a copy to the veteran, and seem to indicate 
that notice of appellate rights was provided to the veteran 
only, and not to the health care provider.  

The question of whether the health care provider may file an 
appeal in this matter, and, if so, whether contested claim 
procedures should be followed, is referred in the first 
instance to the VAMC for appropriate action.

For the reasons set forth below, this appeal is being 
REMANDED to the VAMC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran has requested that he be scheduled for a BVA 
video-conference hearing in connection with the present 
appeal.  In light of the veteran's request, his claims file 
must be returned to the agency of original jurisdiction so 
that his representative can review it.  A remand is required.  
38 C.F.R. §§ 19.9, 20.700(e) (2004).

For the reasons stated, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
BVA video-conference hearing using the 
procedures appropriate for this appeal.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


